NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 19-1804
                                      ___________

                      FREDERICK OF THE FAMILY GONORA,
                                                  Appellant

                                             v.

OFFICE OF CHILD SUPPORT SERVICES; MONMOUTH COUNTY NEW JERSEY;
MONMOUTH COUNTY ADMINISTRATOR; MONMOUTH COUNTY BOARD OF
  CHOSEN FREEHOLDERS; MONMOUTH COUNTY DIVISION OF SOCIAL
 SERVICES; MONMOUTH COUNTY CLERK OF COURT; ADMINISTRATIVE
 OFFICE OF THE COURTS AND THE DIVISION OF FAMILY DEVELOPMENT;
 FAMILY DIVISION; MONMOUTH COUNTY CHANCERY DIVISION FAMILY
 PART JUDGES; MONMOUTH COUNTY FAMILY COURT AND PROBATION
           DIVISION; MONMOUTH COUNTY SHERIFFS OFFICE
                 ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 3-18-cv-03793)
                      District Judge: Honorable Peter G. Sheridan
                      ____________________________________

                  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                    July 5, 2019
             Before: KRAUSE, SCIRICA, and NYGAARD, Circuit Judges

                              (Opinion filed: July 24, 2019)
                                     ___________

                                       OPINION*
                                      ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

         Frederick Gonora appeals the District Court’s order, abstaining from exercising

jurisdiction and dismissing Gonora’s civil rights action. We will affirm.

         Gonora filed his amended complaint, alleging various violations of his civil rights

by the Office of Child Support Services (OCSS) and Monmouth County, among others.

Specifically, Gonora appeared to challenge the services provided by the Child Support

Enforcement Program, Title IV-D, 42 U.S.C. § 651, et seq., an administrative program

that helps enforce child support orders. OCSS and Monmouth County ultimately filed

motions to dismiss pursuant to Fed. R. Civ. P. 12(b)(6).

         The District Court held that Gonora’s claims were barred by the Younger

abstention doctrine.1 Applying this Court’s reasoning in Anthony v. Council, 316 F.3d
412 (3d Cir. 2003), the District Court held that the requirements for Younger abstention

were met because Gonora’s child support obligations were part of an ongoing state court

proceeding. Thus, the District Court abstained from exercising jurisdiction and dismissed

the case. Gonora timely appealed.

         We have jurisdiction pursuant to 28 U.S.C. § 1292. We review the legal

determinations of whether the requirements for Younger abstention have been met de

novo. Anthony, 316 F.3d at 417. “If the requirements have been met, we review [a]

district court’s decision to abstain for abuse of discretion.” Id. (internal quotation marks

omitted).


1
    Younger v. Harris, 401 U.S. 37 (1971).

                                              2
       The Younger abstention doctrine directs district courts to “abstain from exercising

jurisdiction over a particular claim where resolution of that claim in federal court would

offend principles of comity by interfering with an ongoing state proceeding.” Lazaridis

v. Wehmer, 591 F.3d 666, 670 (3d Cir. 2010). A district court appropriately abstains

pursuant to Younger if: “(1) there are ongoing state proceedings that are judicial in

nature; (2) the state proceedings implicate important state interests; and (3) the state

proceedings afford an adequate opportunity to raise the federal claims.” Id. However,

even if these requirements are met, Younger abstention is not appropriate if the federal

plaintiff can establish that (1) the state court proceedings are being “undertaken in bad

faith or for purposes of harassment” or (2) some other extraordinary circumstance exists.

Id. at 670 n.4.

       Here, the District Court correctly applied our holding in Anthony and determined

that the requirements for abstention were met. While the amended complaint is not a

model of clarity, Gonora’s claims referenced ongoing proceedings in New Jersey state

court related to the enforcement of child support. See Am. Compl. ¶¶ 4, 8, 20, 21, 54.

Given the nature of child support orders, the District Court correctly recognized Anthony

as controlling and concluded that the first two requirements of the Younger test were

satisfied. See Anthony, 316 F.3d at 419–21 (holding child support orders require

continuous involvement by New Jersey courts and that New Jersey has an important state

interest in ordering, monitoring, enforcing, and modifying child support obligations). As

to the third requirement, “the burden on this point rests on [Gonora] to show that state

procedural law barred presentation of [his] claims.” Id. at 422. Gonora did not offer any

                                              3
legitimate reason why he could not raise his claims in the New Jersey state court system,

and therefore this requirement is satisfied. See id. (noting the various ways child support

obligors are free to raise their claims in the New Jersey state court system).

       On appeal, Gonora argues that the Younger abstention doctrine was incorrectly

applied because it is “identical” to the Rooker-Feldman doctrine.2 Appellant’s Br. 4.

Gonora also suggests that the matters he is referring to are not judicial in nature, because

the “organizations involved are compelled to abide with a Federal Contract with the US

Dept of Health and Human Services under 31 U.S.C. § 6305 and 45 CFR § 302.34.”

Appellant’s Br. 5. However, in his reply brief, Gonora forecloses any doubt as to the

applicability of Younger or the judicial nature of the underlying claims by specifically

noting the docket number of the New Jersey family court proceedings.3 See Appellant’s

Reply Br. 1. Accordingly, the District Court correctly applied the Younger abstention

doctrine. Furthermore, as Gonora fails to point to any harassment or other extraordinary

circumstance in this case which might make abstention inappropriate, we cannot

conclude that the District Court abused its discretion in abstaining from exercising




2
 Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Court of Appeals v. Feldman, 460
U.S. 462 (1983). In addition to being an incorrect characterization of these two doctrines,
see, e.g., Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d
Cir. 2010), Gonora fails to elaborate why—and we do not see why—any similarity
between the two doctrines would preclude the application of Younger here.
3
  He also references the various orders that have been issued over the years—further
indicating the ongoing nature of the child support matters with which he is involved.
Appellant’s Reply Br. 1.

                                              4
jurisdiction.4 See Anthony, 316 F.3d at 417.

       For all of the foregoing reasons, we will affirm the District Court’s judgment.




4
  Gonora suggests that the “New Jersey Judiciary is acting in [b]ad faith by [v]iolating the
Separation of Powers Doctrine.” Appellant’s Br. 4. He does not elaborate on this
argument, which he is making for the first time on appeal, and we therefore decline to
consider it as a ground for reversing the decision of the District Court. See Barna v. Bd.
of Sch. Dirs. of Panther Valley Sch. Dist., 877 F.3d 136, 145–46 (3d Cir. 2017) (noting
we have consistently refused to consider ill-developed arguments or those not properly
discussed on appeal); Ziccardi v. City of Philadelphia, 288 F.3d 57, 65 (3d Cir. 2002)
(“We generally do not address arguments that were not made in the district court and we
therefore decline to consider the appellants’ current argument as a ground for reversing
the decision of the district court.”).
                                             5